Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-19-2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically Hamblin et al. (U.S. App. 2011/0094993) is newly applied below.
As always, the Examiner encourages the Applicant to initiate an Applicant interview to clarify ambiguities in claim interpretation.  Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 14, 16, 17, 19  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (U.S. App. 2014/0055405) in view of Hamblin et al. (U.S. App. 2011/0094993).
In regard to claim 13, Ma teaches a method for making a touch panel (see Abstract and Para. 19), comprising: providing a substrate (see Fig. 4, Item 30), wherein a conductive layer is on a surface of the substrate (see Fig. 4, Item 221); forming a patterned first photoresist layer on the conductive layer and forming a patterned second photoresist layer on a surface of the substrate away from the conductive layer (See Para. 20 photomask with pattern for electrodes); patterning the conductive layer by using the patterned first photoresist layer as a mask to form a plurality of first bridges spaced apart from each other (see Figs. 3A-4 and Para. 20 photolithography and photomask to make the layers); forming a plurality of insulating strings (see Figs. 3A-4, Item 31A) on the substrate by using the patterned second photoresist layer as a mask, wherein each of the plurality of insulating strings extends in a first direction and covers the plurality of first bridges (see Fig. 4, 31A overlaps 222A), and the plurality of 
Ma is not relied upon to teach wherein the plurality of insulating strings and the patterned second photoresist layer are on opposite sides of the substrate.
As discussed above, Ma teaches the known technique of insulating strings on one side of a substrate.
However, Hamblin teaches wherein the plurality of insulating strings and the patterned second photoresist layer are on opposite sides of the substrate (see at least Figs. 13D-13F 1306 and 1308 are photoresist and electrode layers on both sides of the substrate).
It would have been obvious to a person of ordinary skill in the art to modify the touch device of Ma with double-sided process of Hamblin for more secure bonding in a flexible circuit (Para. 2). Also, Examiner further notes Ma discloses the base product/process of a touch panel with insulating strings on a single side of the substrate, 
Regarding claim 14, Ma in view of Hamblin teaches all the limitations of claim 13 above. Ma further teaches wherein forming the plurality of first electrodes and the plurality of second electrode strings comprises: forming a transparent conductive layer on a side of the substrate where the plurality of insulating strings is formed, and patterning the transparent conductive layer to form the plurality of first electrodes and the plurality of second electrode strings (see Para. 16 electrodes are ITO).
Regarding claim 16, Ma in view of Hamblin teaches all the limitations of claim 13 above. Ma further teaches wherein along a thickness direction of the substrate, a projection of each of the plurality of second electrode strings on the substrate coincides with a projection of one of the plurality of insulating strings (see Fig. 4, electrode is insulated).
Regarding claim 17, Ma in view of Hamblin teaches all the limitations of claim 16 above. Ma further teaches wherein along a direction from the plurality of second electrode strings to the substrate, a size of a cross section of each of the plurality of insulating strings perpendicular to the thickness direction of the substrate does not change or gradually decreases (see Fig. 2A, uniform electrode layout).
Regarding claim 19, Ma in view of Hamblin teaches all the limitations of claim 16 above. Ma further teaches wherein in the thickness direction of the substrate, a projection of each of the plurality of first electrodes on the substrate is between adjacent .


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (U.S. App. 2014/0055405) in view Hamblin in further view of Li et al. (U.S. App. 2016/0291776).
Regarding claims 18, Ma in view of Hamblin teaches all the limitations of claim 16 discussed above. Ma further teaches wherein in the first direction, there is a gap between any adjacent first electrodes of the plurality of first electrodes (see Fig. 4, gap between 221).
Ma is not relied upon to teach and a width of the gap in the first direction is not greater than 10 microns.
However, Li teaches and a width of the gap in the first direction is not greater than 10 microns (see Para. 60).
It would have been obvious to a person of ordinary skill in the art to modify the gap of Ma and Hamblin with the width of Li to prevent short circuiting (See Para. 60). Examiner further notes Ma and Hamblin discloses the base product/process of a touch panel with an electrode gap while Ma discloses the known technique to have a gap of 3-7 microns to yield predictable results in the device of Ma and Hamblin. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (U.S. App. 2014/0055405) in view of Hamblin in further view of Xie et al. (U.S. App. 2017/0308201).
Regarding claim 15, Ma in view of Hamblin teaches all the limitations of claim 14 above. Ma is not relied upon to teach forming a plurality of first traces and a plurality of second traces, wherein each of the plurality of first traces is electrically connected to one of the plurality of first electrodes strings, each of the plurality of second traces is electrically connected to one of the plurality of second electrode strings.
As discussed above, Ma and Hamblin do teach the concept of electrode strings. 
However, Xie teaches forming a plurality of first traces and a plurality of second traces, wherein each of the plurality of first traces is electrically connected to one of the plurality of first electrodes strings, each of the plurality of second traces is electrically connected to one of the plurality of second electrode strings (see Fig. 1a, wires 04 connecting the x and y electrodes).
	It would have been obvious to modify the electrodes of Ma and Hamblin to have wires of Xie so as to connect with chips for processing (See Para. 33). Examiner further notes the Ma and Hamblin discloses the base product/process of touch electrodes while Xie discloses the known technique to connect wires to the electrodes to yield predictable results in the device of Ma and Hamblin.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694